           Case 1:02-cr-00401-KMW Document 232 Filed 07/14/21 Page 1 of 4


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
--------------------------------------------------------X           DOC #: __________________
                                                                    DATE FILED: ____7/14/21________
UNITED STATES OF AMERICA,

                 -against-                                               02-CR-401 (KMW)
CHRISTIAN GATON,                                                        OPINION & ORDER

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Defendant Christian Gaton has moved to reduce his sentence pursuant to the federal

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A).              The Government opposes the

motion.     For the reasons that follow, Gaton’s motion is DENIED.

                                              BACKGROUND

        On November 6, 1994, Gaton murdered Celeste Suazo with an assault weapon.                   (Gov’t

Opp’n at 1, ECF No. 231.) The murder was committed at the behest of a drug trafficking

organization headed by Elvis Espinosa, who wanted Suazo dead so that the organization could

take over a “selling spot” that Suazo controlled.           (Id.)

        On July 16, 2009, Gaton pled guilty to using, carrying, possessing, and discharging a

firearm and aiding and abetting such conduct during and in relation to a crime of violence and a

drug trafficking crime, in violation of 18 U.S.C. § 924(j)(1).           (Id. at 2.)   On June 29, 2011,

Gaton was sentenced to 405 months’ imprisonment, to be followed by five years of supervised

release.    (Id.) Gaton is currently incarcerated at FCI Oakdale II, and his projected release date

is July 10, 2034.     (See id. at 2-3, 8.)

        On June 15, 2021, Gaton filed the instant motion for compassionate release, based on the

COVID-19 pandemic.           (Mot. at 1, ECF No. 228.)         On July 2, 2021, the Government filed its

opposition.
        Case 1:02-cr-00401-KMW Document 232 Filed 07/14/21 Page 2 of 4




                                      LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No.

115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion

of the Director of the Bureau of Prisons (“BOP”), or upon motion of the defendant.      A

defendant may move under § 3582(c)(1)(A) only after the defendant has “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” Id.

       A court may reduce a defendant’s sentence if it finds that “extraordinary and compelling

reasons warrant such a reduction” and “such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.”       Id. § 3582(c)(1)(A)(i).   The court has

discretion to consider “the full slate of extraordinary and compelling reasons” an inmate presents.

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

       In determining whether to grant a motion for compassionate release, courts also must

consider the sentencing factors set forth in 18 U.S.C. § 3553(a).   18 U.S.C. § 3582(c)(1)(A).

Even if extraordinary and compelling reasons for compassionate release exist, courts may deny

the motion if the Section 3553(a) sentencing considerations outweigh those reasons.     See, e.g.,

United States v. Butler, 2020 WL 1689778, at *3 (S.D.N.Y. Apr. 7, 2020) (Engelmayer, J.).

                                          DISCUSSION

       For three independent reasons, Gaton’s motion is denied.      First, Gaton has not

demonstrated that he has exhausted his administrative remedies.     Second, Gaton has not shown

the existence of extraordinary and compelling reasons that warrant compassionate release.

Third, consideration of the sentencing factors weighs against compassionate release.




                                                   2
          Case 1:02-cr-00401-KMW Document 232 Filed 07/14/21 Page 3 of 4




         I.        Exhaustion

         Gaton states that, in August 2020, he filed a request for compassionate release with

Warden at FCI Oakdale II, who allegedly denied the request in September 2020.            (Mot. at 15.)

No response is attached, however, to Gaton’s motion papers.          In addition, the Government

represents that neither the BOP nor FCI Oakdale II has any documented receipt of a request from

Gaton.        (Gov’t Opp’n at 4.)   Accordingly, the Court is not persuaded that Gaton has exhausted

his administrative remedies, and the Court will not excuse that statutory requirement.        See

United States v. Roberts, 2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020) (Furman, J.)

(discussing the exhaustion requirement in Section 3582(c)(1)(A)).

         II.       Extraordinary and Compelling Reasons

         Even if Gaton had exhausted his administrative remedies, the motion must be denied

because he has not demonstrated the existence of extraordinary and compelling circumstances

warranting release.       See 18 U.S.C. § 3582(c)(1)(A).

         Gaton argues that he filed the instant motion primarily because individuals with serious

heart conditions are at higher risk of severe illness from COVID-19, and he has developed a

cardiac arrhythmia.       (See Mot. at 1, 7.)   In addition, Gaton alleges that he suffers from several

other health conditions, including allergic rhinitis, back pain, and hypertension.      (See id. at 1.)

         As the Government points out, Gaton’s medical records do not support a finding that he

has cardiac arrhythmia.       (See Gov’t Opp’n at 7; see also id. Exs. C, D.)    As for the remaining

conditions raised in the motion, only hypertension has been recognized by the Centers for

Disease Control and Prevention as potentially increasing an individual’s risk of serious illness

from COVID-19.          (See id. at 7.)   Moreover, any risk that Gaton may face is significantly

reduced by the fact that he has both recovered from a previous COVID-19 infection and received

a vaccination.      (See id. at 7; United States v. Mateus, 2020 WL 5096062, at *4 (S.D.N.Y. Aug.


                                                      3
           Case 1:02-cr-00401-KMW Document 232 Filed 07/14/21 Page 4 of 4




28, 2020) (Failla, J.).)

          Gaton argues further that he has rehabilitated during his period of incarceration.   (Mot.

at 16.)    Although Gaton’s completion of courses and his religious activities are commendable,

rehabilitation alone cannot constitute an extraordinary and compelling reason warranting release.

See 28 U.S.C. § 994(t); Brooker, 976 F.3d at 237-38.

          III.   Sentencing Factors

          Finally, even if Gaton had demonstrated the existence of extraordinary and compelling

reasons for release, consideration of the Section 3553(a) sentencing factors would militate

against release.    See 18 U.S.C. § 3553(a).

          As the Court stated at sentencing, Gaton’s crimes were “very, very grave.” (Sent. Tr. at

21, Gov’t Opp’n Ex. B.)      He gunned down a mother of three, in cold blood, for the prospect of

entering a drug conspiracy.     (See id.) Granting a sentence reduction at this stage, with more

than thirteen years remaining in Gaton’s sentence, would not adequately reflect the nature and

circumstances of the offense.     See 18 U.S.C. § 3553(a).    A reduction also would undermine the

need for the sentence imposed to reflect the seriousness of the offense and to promote respect for

the law.     See id. § 3553(b)(2)(a).

                                           CONCLUSION

          For the foregoing reasons, Gaton’s motion for compassionate release is DENIED.        The

Clerk of Court is respectfully directed to terminate the motion at ECF No. 228, and to mail a

copy of this Opinion & Order to Gaton.

          SO ORDERED.

Dated: New York, New York
       July 14, 2021                                            /s/ Kimba M. Wood
                                                                 KIMBA M. WOOD
                                                              United States District Judge



                                                   4
